December 6, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
            ST. PAUL MERCURY INSURANCE COMPANY, Appellant

NO. 14-12-00503-CV                           V.

   JAMES E. GALLOWAY, CATHERINE B. GALLOWAY, GALLOWAY TRUST
      MANAGEMENT AND ALLIANCE DEVELOPMENT, INC., Appellees
                  ________________________________

       Today the Court heard the parties joint motion to dismiss the appeal from the
judgment signed by the court below on April 23, 2012. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.